Citation Nr: 1508382	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  10-15 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to July 1963.  He also had some service in the Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In August 2014, the Board remanded the matter for further evidentiary development.  While on remand, the Veteran's claim for service connection for hearing loss of the left ear was granted in a December 2014 rating decision.  As such, that issue is no longer before the Board.

As previously noted in the August 2014 Remand, the Veteran submitted a written withdrawal of his request for a Board hearing in May 2014.  Therefore, his request for a Board hearing is considered withdrawn, and the Board may proceed with a review of the appeal.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hearing loss affecting his right ear.  The Board previously remanded this matter to obtain additional service personnel and service treatment records (STRs), and to obtain an addendum opinion addressing specific evidence and providing additional rationale for the opinions expressed in the October 2009 VA examination report.  The Board finds that further development is required prior to adjudicating his claim.

In its August 2014 remand order, the Board requested that an addendum opinion be obtained addressing specific evidence submitted by the Veteran and contained in his STRs, and providing a more detailed rationale for the negative nexus opinion provided.  More specifically, the Board noted that the rationale provided by the October 2009 VA examiner in support of the negative nexus opinion, i.e. that the Veteran's hearing was within normal limits at the time of separation from service, did not constitute adequate reasoning.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Thus, the Board found that remand was necessary so that a new VA medical opinion could be obtained that included a thorough rationale beyond citing normal hearing at separation from service.  See August 2014 Remand Order.

A VA audiological examination and addendum opinion were obtained in October 2014.  Although the October 2014 examiner addressed the specific evidence highlighted by the Board, the examiner did not provide a more detailed rationale for the opinion that the Veteran's right ear hearing loss was less likely than not related to his in-service noise exposure.  Consequently, this matter must be remanded for an addendum opinion in compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Finally, the Board notes that in a March 2013 correspondence, the Veteran indicated that he had received treatment from the VA Medical Center in Wilkes-Barre, Pennsylvania, in connection with his hearing loss.  See March 2013 VCAA Notice Acknowledgement.  On remand, the Veteran should be given an opportunity to identify any providers who have treated him for hearing loss after service.  Any additional, relevant records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any additional relevant treatment records (private or VA) he wants considered in connection with his appeal.  The identified records should be sought.  

2. After the above development has been completed, obtain an addendum VA medical opinion to clarify whether the Veteran's right ear hearing loss is at least as likely as not related to his service.  The addendum opinion should be obtained from the same VA examiner who prepared the October 2014 addendum opinion, if possible.  

As previously noted, reference to normal hearing at service separation alone does not constitute adequate reasoning for any negative opinion.  Thus, if the examiner finds that the Veteran's normal audiological findings at separation from service or any of the other audiometric test results of record are clinically significant, the examiner should provide a rationale as to why such results or findings are significant.  In this regard, the opinion should address the medical validity of linking hearing loss that is expressed many years after an occasion of acoustic trauma, to that acoustic trauma.  References to any supporting medical literature/studies also would be useful.  

If a new examination is deemed necessary to respond      to the specific issues set forth above, one should be scheduled.  If the original examiner is not available, the claims file should be provided to another audiologist to obtain the requested opinion. 

3. Then readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




